Per curiam:
Appellant Kenny Bowman ("Bowman") appeals the judgment of the Cass County Circuit Court finding him guilty for the murder of Miles Cashell ("Victim") following a jury trial. The jury found Bowman guilty of first-degree murder, section 565.020, armed criminal action, section 571.015, kidnapping, section 565.110, tampering with physical evidence, section 575.100, and abandonment of a corpse, section 194.425. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 30.25(b).